Jim Johnson, Associate Justice, dissenting. There can be no doubt as to this claimant’s permanent loss of vision in his right eye since that eye has been removed and is now gone forever. An abundance of substantial testimony was offered to show that this claimant did actually suffer an injury in the course of his employment and that he was treated for three separate injuries to his eye. Nowhere in the record can it be found that claimant’s present condition is not the result of an accident suffered in the course of his employment. It is true that the testimony relative to the exact date of the last injury is somewhat in conflict. However, the evidence reveals that claimant, who is an ignorant negro, had a very poor memory for dates. None of the doctors who testified could positively say that the condition of claimant’s eye was not the result of a trauma. There was some testimony that such a condition could result from infection or disease. A careful review of the record will not reflect one scintilla of evidence to the effect that the claimant was suffering from any disease or foci of infection which would cause any spontaneous iritis condition. It is a well established principle of law that the Workmen’s Compensation Law “should be liberally construed and not strictly construed.” Bales v. Service Club No. 1, Camp Chaffee, 208 Ark. 692, 187 S. W. 2d 321; Hunter v. Summerville, 205 Ark. 463, 169 S. W. 2d 579. We have held many times that in construing the Workmen’s Compensation Act its terms should be liberally construed so as to “provide compensation to an employee actually disabled. ’ ’ Ark. National Bank, et al, v. Colbert, 209 Ark. 1070, 193 S. W. 2d 806. See also: Elm Springs Canning Co. v. Sullins, 207 Ark. 257, 180 S. W. 2d 113. In the recent case of Hollifield v. Bird & Son, Inc., 227 Ark. 703, 301 S. W. 2d 27, we reversed the finding of the Commission on the grounds that the evidence did not support a finding which denied compensation even though there was a conflict in the medical opinions. Even if this was a doubtful case, we have held that doubtful cases should be resolved in favor of the claimant. Boyd Excelsior Fuel Company v. McKown, 226 Ark. 174, 288 S. W. 2d 614; Reynolds Metal Co. v. Brumley, 226 Ark. 388, 290 S. W. 2d 211. In the instant case the only question of doubt is whether the appellant lost his vision in his right eye as the result of a spontaneous iritis or from trauma. In Stout Constr. v. Wells, 214 Ark. 741, 217 S. W. 2d 841, we held that where one of two opposing inferences would support a compensation award and the other would defeat it, a construction favorable to claimant ought to be adopted if factually sound even though an equally substantial inference thereby fails. Finding no substantial evidence to support the finding of the Commission, I respectfully dissent. Mr. Justice Sam Robinson joins in this dissent.